        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 1 of 15
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    October 09, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

ALEJANDRO EVARISTO PEREZ,                              §
            Plaintiff,                                 §
                                                       §
v.                                                     §   CIVIL ACTION NO. 4:20-cv-2188
                                                       §
LINKEDIN CORPORATION,                                  §
             Defendant.                                §


                                             MEMORANDUM AND ORDER

            Before the Court are LinkedIn Corporation’s (“Defendant’s”) Motion to

Transfer Venue [Doc. # 9] (“Motion to Transfer”) and Motion to Dismiss Plaintiff’s

Complaint [Doc. # 10] (“Motion to Dismiss” and, with the Motion to Transfer, the

“Motions”).                Plaintiff Alejandro Evaristo Perez (“Plaintiff”) has responded to

Defendant’s Motions, 1 and Defendant has replied. 2 Based on the briefing, pertinent

matters of record, and relevant legal authorities, the Court grants Defendant’s

Motions.



1
            Opposed Motion to Defendant LinkedIn Corporation’s Motion to Dismiss for
            Failure to State a Claim [Doc. # 12] (“Opposition to Motion to Dismiss”); Opposed
            Motion to Defendant LinkedIn Corporation’s Motion to Transfer Venue [Doc. # 14]
            (“Opposition to Motion to Transfer”).
2
            Defendant LinkedIn Corporation’s Reply in Support of Motion to Dismiss for
            Failure to State a Claim [Doc. # 15]; Defendant LinkedIn Corporation’s Reply in
            Support of Motion to Transfer Venue [Doc. # 16].

                                                       1
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 2 of 15




I.          BACKGROUND

            The following factual summary is based on the allegations in Plaintiff’s

Complaint [Doc. # 1] and, for the purpose of the issue of transfer, the declaration of

Tsitsi Harmston, attached as Exhibit A to Defendant’s Motion to Transfer

[Doc. # 9-1] (“Harmston Decl.”).

            Plaintiff is an individual living in Houston, Texas. 3 Defendant is a Delaware

company headquartered in Santa Clara County, California. 4 Defendant owns and

operates LinkedIn, a professional networking website with over 690 million

members. 5 LinkedIn is a service that allows users to browse the network, create

profiles, and post content for free. 6 Defendant requires that users agree to its terms

of service before creating a profile. 7

            Plaintiff used LinkedIn and had a profile with over 7,000 connections. 8 In

May 2020, Defendant removed several of Plaintiff’s LinkedIn posts and restricted



3
            Complaint for a Civil Case [Doc. # 1] (“Complaint”) at 1.
4
            Declaration of Tsitsi Harmston [Doc. # 9-1] (“Harmston Decl.”) ¶ 3.
5
            Id. ¶ 3.
6
            Id.
7
            Id. ¶¶ 1.3, 6. The user agreement operative at the time of the events giving rise to
            Plaintiff’s claims is attached as Exhibit 1 to the Harmston Declaration. See User
            Agreement, effective January 6, 2020, (“User Agreement”) [Doc. # 9-2].
8
            Complaint at 5.

                                                       2
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 3 of 15




access to his profile after Plaintiff violated LinkedIn’s terms of use. 9 After access

to his account was restricted, Plaintiff emailed Defendant and requested that his

account be reinstated. 10 Defendant did not grant Plaintiff’s request. 11

            On June 22, 2020, Plaintiff acting pro se filed this lawsuit claiming that

Defendant violated his First Amendment rights. 12 Defendant moves to dismiss

Plaintiff’s Complaint for failure to state a claim upon which relief can be granted

and, alternatively, seeks a transfer of the case to the Northern District of California

pursuant to a forum selection clause in the User Agreement. 13 The Court grants

these motions.

II.         DISCUSSION

            A.          Motion to Dismiss

                                    Legal Standard

            A motion to dismiss under Rule 12(b)(6) is viewed with disfavor and is rarely

granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington

v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)). The complaint



9
            Id. at 5; Harmston Decl. ¶ 5.
10
            Complaint at 5.
11
            See id.
12
            See id.
13
            See Motion to Dismiss; Motion to Transfer.

                                                       3
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 4 of 15




must be liberally construed in favor of the plaintiff, and all facts pleaded in the

complaint must be taken as true. Harrington, 563 F.3d at 147. The complaint must,

however, contain sufficient factual allegations, as opposed to legal conclusions, to

state a claim for relief that is “plausible on its face.” See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012).

            When there are well-pleaded factual allegations, a court should presume they

are true, even if doubtful, and then determine whether they plausibly give rise to an

entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires only a

plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition of his

legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011). Importantly,

regardless of how well-pleaded the factual allegations may be, they must

demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d

1059, 1061 (5th Cir. 1997).

            A document filed pro se must be “liberally construed” and “a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(internal quotation marks omitted). See FED. R. CIV. P. 8(e) (“Pleadings must be

construed so as to do justice”); Hood v. Pope, 627 F. App’x 295, 299 n.7 (5th Cir.

2015).

                                                       4
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 5 of 15




                                    Analysis

            Defendant argues that Plaintiff’s Complaint must be dismissed because

Defendant is a private actor not constrained by the First Amendment. 14 It is true that

“the constitutional guarantee of free speech is a guarantee only against abridgment

by government, federal or state.” Hudgens v. NLRB, 424 U.S. 507, 513 (1976); see

also Lloyd Corp., Ltd. v. Tanner, 407 U.S. 551, 567 (1972) (“the First and Fourteenth

Amendments safeguard the rights of free speech and assembly by limitations on state

action, not on action by the owner of private property used nondiscriminatorily for

private purposes only.”). The First Amendment does not apply to private parties,

including online service providers and social networking sites. See, e.g., Denver

Area Educ. Telecomms. Consortium, Inc. v. F.C.C., 518 U.S. 727, 737 (1996). 15




14
            See Motion to Dismiss at 1.
15
            In Denver, the Supreme Court “recognize[d] that the First Amendment, the terms of
            which apply to governmental action, ordinarily does not itself throw into
            constitutional doubt the decisions of private citizens to permit, or to restrict,
            speech—and this is so ordinarily even where those decisions take place within the
            framework of a regulatory regime such as broadcasting.” 518 U.S. at 737; accord
            Shulman v. Facebook, No. 17-764, 2017 WL 5129885, at *4 (D.N.J. Nov. 6, 2017)
            (finding that First Amendment claim against Facebook failed “as a matter of law
            because Plaintiff fails to plausibly allege that [Facebook is a] state actor”); Forbes
            v. Facebook, Inc., No. 16-cv-404, 2016 WL 676396, at *2 (E.D.N.Y. Feb. 18, 2016)
            (finding Facebook was not a state actor); Young v. Facebook, Inc., No. 10-cv-03579,
            2010 WL 4269304, at *3 (N.D. Cal. Oct. 25, 2010) (same).

                                                       5
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 6 of 15




            Plaintiff engages in semantics also to argue that this is not a First Amendment

case, but a “Free Speech Violation Case.” 16 Plaintiff claims he has a fundamental

“right to express any opinions without censorship or restraint” separate from and

broader than that guaranteed in the First Amendment. 17 Plaintiff argues that even if

the First Amendment does not apply to Defendant, Defendant has nevertheless

violated his separate “right to freedom of speech.” 18                 Plaintiff also argues

conclusorily that Defendant is subject to the First Amendment because it is “a

governmental entity and a puppet of the Chinese Communist Party’s political

agenda,” not a private actor 19 and, because Defendant is functionally a state actor

operating in the United States, it is subject to the First Amendment. 20

            These arguments each are unpersuasive. Plaintiff does not cite any authority

to support his position that there exists an unrestricted right to freedom of speech

separate and apart from the First Amendment, and the Court is aware of no such

authority. Likewise, Plaintiff provides no authority for his claim that the First



16
            Response to Motion to Dismiss at 4; see also Complaint at 1 (“this is a free speech
            violation case . . .”).
17
            Response to Motion to Dismiss at 4.
18
            Id. at 4-5 (internal quotation marks omitted).
19
            Complaint at 5.
20
            Id.

                                                       6
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 7 of 15




Amendment applies to foreign governments operating in the United States. Plaintiff

has failed to plead any legally recognized theory. In an exercise of caution, and

because Plaintiff proceeds pro se, his Complaint is dismissed without prejudice. 21

See FED. R. CIV. P. 15(a). 22

            B.          Motion to Transfer

            Because Plaintiff’s claim is dismissed without prejudice, judicial economy

dictates that the Court address Defendant’s request for transfer of this case to the

Northern District of California, San Jose Division. The Court concludes that

Plaintiff has filed suit in the wrong forum and the matter must be transferred.

                                    Legal Standard

            “For the convenience of parties and witnesses, in the interest of justice, a

district court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have

consented.” 28 U.S.C. § 1404(a). The party seeking to transfer venue bears the



21
            Because the Court finds that the First Amendment does not apply to Defendant, the
            Court does not reach Plaintiff’s remaining arguments that the posts allegedly
            censored by Defendant were forms of speech protected by the First Amendment.
            See Response to Motion to Dismiss at 4-13.
22
            The Federal Rules of Civil Procedure instruct federal courts to “freely give leave [to
            amend] when justice so requires.” FED. R. CIV. P. 15(a)(2); see also Bazrowx v.
            Scott, 136 F.3d 1053, 1054 (5th Cir. 1998) (“Generally a district court errs in
            dismissing a pro se complaint for failure to state a claim under Rule 12(b)(6) without
            giving the plaintiff an opportunity to amend.”).

                                                       7
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 8 of 15




burden to “satisfy the statutory requirements and clearly demonstrate that transfer is

appropriate. In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (en

banc) (quoting 28 U.S.C. § 1404(a)) (alteration in original). The ultimate decision

whether to transfer a case pursuant to § 1404(a) is within the sound discretion of the

district court. See Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir. 1989).

            In ruling on a motion to transfer, a court first must address if the civil action

could have originally been brought in the transferee court under the applicable venue

statute. In re Horseshoe Entm’t, 337 F.3d 429, 433 (5th Cir. 2003). Here, Plaintiff

could have filed suit in the Northern District of California, where Defendant is

headquartered. 23 “If the action could have been brought in the alternate venue, the

court must then weigh a series of non-exhaustive private and public interest factors,

none of which is given dispositive weight.” LeBlanc v. C.R. Eng., Inc., 961 F. Supp.

2d 819, 830 (N.D. Tex. 2013) (citing In re Volkswagen, 545 F.3d at 315).

            The private interest factors are “(1) the relative ease of access to sources of

proof; (2) the availability of compulsory process to secure the attendance of

witnesses; (3) the cost of attendance for willing witnesses; and (4) all other practical

problems that make trial of a case easy, expeditious and inexpensive.” In re

Volkswagen, 545 F.3d at 315 (internal quotation marks and citation omitted). The



23
            Harmston Decl. ¶ 3.

                                                       8
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
        Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 9 of 15




public interest factors are “(1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home;

(3) the familiarity of the forum with the law that will govern the case; and (4) the

avoidance of unnecessary problems of conflict of laws [or in] the application of

foreign law.” Id. (internal quotation marks and citation omitted) (alteration in

original).

                                    Analysis

                                    a.          Scope and Survival of the User Agreement’s Forum
                                                Selection Clause

            It is uncontroverted the parties signed a User Agreement, an agreement to

which all LinkedIn users must consent. Although the terms of the User Agreement

have changed from time to time, since 2011 and at all times relevant to this case the

User Agreement has included a forum selection clause requiring “all” disputes

related to Defendant’s services to be brought in state or federal court in Santa Clara




                                                            9
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
       Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 10 of 15




County, California. 24 The User Agreement also provides that the forum selection

clause survives in the event the Agreement is terminated. 25

            Defendant argues that Plaintiff’s claims are thus subject to the forum selection

clause because they “relat[e] to [the User Agreement] and/or the Services.” 26

Plaintiff does not contest that his claims fall within the scope of the forum selection

clause, but instead argues that Defendant terminated the User Agreement by

restricting access to his account and the forum selection clause did not survive that

termination. 27




24
            Motion to Transfer at 1-2; User Agreement, effective January 6, 2020 (“User
            Agreement”) [Doc. # 9-2], ¶ 6. The User Agreement in effect when Defendant
            restricted access to Plaintiff’s LinkedIn profile states:

                        You and LinkedIn agree that the laws of the State of California,
                        U.S.A., excluding its conflict of laws rules, shall exclusively govern
                        any dispute relating to this Contract and/or the Services.24 You and
                        LinkedIn both agree that all claims and disputes can be litigated
                        only in the federal or state courts in Santa Clara County, California,
                        USA, and you and LinkedIn each agree to personal jurisdiction in
                        those courts.

            Id. (emphasis added). See also User Agreement, effective August 11, 2020 [Doc.
            # 9-3], ¶ 6.
25
            Id. ¶ 5.
26
            Motion to Transfer at 3, 7-8 (quoting User Agreement ¶ 6).
27
            Response to Motion to Transfer at 3-4.

                                                       10
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
       Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 11 of 15




            The User Agreement’s survival clause states that certain sections, including

the forum selection clause, survive termination. 28 Plaintiff nevertheless argues that

the survival clause was “self-destructive” in that the survival clause did not list itself

among the clauses that would survive termination. 29 Thus, Plaintiff argues, the

survival clause was ineffective and the entire User Agreement, including the forum

selection clause, was terminated when Defendant restricted access to Plaintiff’s

profile. 30

            Plaintiff’s argument is without merit. Interpreting the survival clause as self-

destructing is contrary to the User Agreement’s express language and clear meaning

that specified sections of the agreement would survive. 31             See Strata Heights

International Corp. v. Petroleo Brasileiro, S.A., 67 F. App’x 247, 2003 WL

21145663, at *7 (5th Cir. Apr. 28, 2003) (“When a clause purports to cover all

disputes relating to the contract, that clause covers all disputes relating to the contract

regardless of when that dispute arises.”).

            Plaintiff’s argument also is contrary to Texas and California law holding that

forum selection clauses remain enforceable as to otherwise terminated or expired


28
            User Agreement ¶ 5.
29
            Response to Motion to Transfer at 3-4.
30
            Id.
31
            See User Agreement ¶ 5.

                                                       11
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
       Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 12 of 15




contracts absent express language indicating that the parties intended the clause to

expire. 32 Accordingly, Plaintiff’s claims are subject to the User Agreement’s forum

selection clause.

            The Court next analyzes the private and public factors governing motions to

transfer venue.

                                    b.          Private and Public Interest Factors

                                               i.      Private Interest Factors

            Where there is a valid and enforceable forum selection clause, the plaintiff’s

choice of a different forum has no weight, and the party opposing transfer bears the

burden to demonstrate that transfer is unwarranted. Marine Constr. Co., Inc. v. U.S.

Dist. Court, 571 U.S. 49, 63-64 (2013). “[A] court evaluating a defendant’s

§ 1404(a) motion to transfer based on a forum-selection clause should not consider

arguments about the parties’ private interests. When parties agree to a forum-

selection clause, they waive the right to challenge the preselected forum as

inconvenient or less convenient for themselves or their witnesses, or for their pursuit



32
            Strata Heights, 67 F. App’x 247, 2003 WL 21145663, at *7; see also Weatherford
            Int’l, LLC v. Binstock, 452 F. Supp. 3d 561, 570 (S.D. Tex. April 7, 2020) (“Absent
            express intent that the parties intended the forum-selection clause to expire, the court
            will apply the general rule that a forum-selection clause remains enforceable as to
            disputes involving a contract that has otherwise expired.”); Saleemi and Sob, LLC
            v. Gosh Enterps., Inc., 467 F. App’x 744, 744 (9th Cir. Feb. 3, 2012) (stating that
            there exists a “presumption that dispute resolution provisions survive termination of
            a contract . . .”).

                                                               12
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
       Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 13 of 15




of the litigation.” Id. at 64. As a result, the court “must deem the private-interest

factors to weigh entirely in favor of the preselected forum” and may consider only

the public interest factors, which “will rarely defeat a transfer motion.” Id.

            Because the forum selection clause at issue was valid and survived the

Agreement’s termination, the private interest factors weigh entirely in favor of

transfer to the Northern District of California.

                                              ii.      Public Interest Factors

            The Court concludes that the public interest factors are neutral and therefore

do not outweigh the private interest factors directing transfer to the Northern District

of California.

            Administrative Difficulties Flowing from Court Congestion.— The parties

do not make any arguments regarding administrative difficulties or court congestion.

The Court concludes that this factor does not weigh in favor of or against transfer.

            Local Interest in Having Localized Interests Decided at Home.— LinkedIn

argues that because it is headquartered in the Northern District of California, this

case involves interests local to that district. 33 In response, Plaintiff argues that this




33
            Motion to Transfer at 2-3.

                                                               13
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
       Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 14 of 15




case involves interests local to Texas because he is a Texas resident. 34 The Court

finds that this factor does not weigh in favor of or against transfer.

            Familiarity of the Forum with the Law Governing the Case.— The User

Agreement contains a choice of law provision selecting California law. 35 However,

Plaintiff’s claims arise under the First Amendment and it is not clear that the

interpretation of California law will be required to resolve Plaintiff’s claims. 36 The

Court finds that this factor does not weigh in favor of or against transfer.

            Avoidance of Unnecessary Problems with Conflict of Laws.— The parties

do not argue that hearing this case in a particular venue would cause or avoid

unnecessary problems with conflict of laws. The Court concludes that this factor

does not weigh in favor of or against transfer.

            Because Plaintiff’s claims are subject to a valid forum selection clause, the

private interest factors weigh entirely in favor of transfer to the Northern District of

California. The public interest factors have no effect on that result. The Court

accordingly concludes that any amended pleadings must be filed in the Northern

District of California.




34
            Response to Motion to Transfer at 9.
35
            User Agreement ¶ 6.
36
            See Complaint.

                                                       14
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
       Case 4:20-cv-02188 Document 21 Filed on 10/09/20 in TXSD Page 15 of 15




III.        CONCLUSION

            Plaintiff’s putative claims clearly arise under the First Amendment, which

does not constrain private actors such as Defendant. Plaintiff’s use of Defendant’s

website was governed by a User Agreement containing a valid and enforceable

forum selection clause mandating suit in the Northern District of California.

Plaintiff’s claims fall within the scope of the forum selection clause and the public

interest factors do not alter that outcome. It is therefore

            ORDERED that Defendant LinkedIn Corporation’s Motion to Dismiss for

Failure to State a Claim [Doc. # 10] is GRANTED. Plaintiff’s Complaint is

DISMISSED without prejudice. It is further

            ORDERED that this case is DISMISSED. If Plaintiff seeks to file an

amended complaint to pursue alternate claims against Defendant, he must file his

new pleading within 14 days of this Order and the Court will transfer the case to

the Northern District of California, San Jose Division, for further proceedings. It is

further

            ORDERED that Plaintiff’s Motion for Summary Judgment [Doc. # 20] is

DENIED as moot.

                                           9th day of October, 2020.
            SIGNED at Houston, Texas, this ___




                                                       15            NAN Y F. ATLAS
P:\ORDERS\1-2020\2188MtnDism&Transf.docx 201009.1410
                                                            SENIOR UNI   STATES DISTRICT JUDGE
